Citation Nr: 0017213	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1947 to April 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his wife testified before the undersigned 
member of the Board on November 3, 1999.  A transcript of 
that hearing has been associated with the record on appeal.


REMAND

The appellant contends, in essence, that he is entitled to an 
original disability rating in excess of 30 percent for his 
service connected bilateral hearing loss.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has a service-connected bilateral 
hearing loss and has appealed the RO's initial grant of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

The Board notes that the appellant received an audiological 
test in January 1999.  The appellant testified that he has 
subsequently received treatment for his hearing loss at the 
VA Medical Center (VAMC) in Atlanta, Georgia.  The records of 
that treatment have not been associated with the claims 
folder.  The RO is instructed to gather those records and 
reevaluate the appellant's claim for an increased rating in 
light of all the evidence of record.  The Board notes that VA 
has an obligation to gather the medical records from the 
Atlanta VAMC.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§§ 5107(a).  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

The Board also finds that the appellant should be afforded an 
additional VA audiological examination to determine the 
extent of his hearing loss.  The above evidentiary 
development is necessary to provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1999)

Overall, the Board finds that, after the above medical and 
evidentiary development has been completed, the RO must 
review the appellant's claim seeking an increased original 
disability rating for his bilateral hearing loss, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.


Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the appellant's 
medical records from the Atlanta, Georgia 
VAMC.  All records obtained should be 
added to the claims folder. 

2.  Next, the RO should schedule the 
appellant for a VA audiological 
examination in order to assess the 
current severity of his service-connected 
bilateral hearing loss.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

3.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected bilateral hearing loss, based 
on all the evidence in the claims file.  
All pertinent diagnostic codes under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999), should be 
considered.  The RO must provide a 
complete rationale for its decision.  
Since the veteran appealed an initial 
assignment of a disability rating, the RO 
must also specifically address whether 
the veteran is entitled to a staged 
rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126  (1999).

4.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to further 
develop the record.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




